
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Parts 52 and 81 
        [EPA-R09-OAR-2006-0214; FRL-8514-8] 
        Approval and Promulgation of Air Quality Implementation Plans; Designation of Areas for Air Quality Planning Purposes; Arizona; San Manuel Sulfur Dioxide State Implementation Plan and Request for Redesignation to Attainment 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing to approve the maintenance plan for the San Manuel Area in Pinal and Pima Counties, Arizona, as a revision to the Arizona state implementation plan, and to grant the request submitted by the State to redesignate this area from nonattainment to attainment of the national ambient air quality standards for sulfur dioxide (SO2) for the San Manuel SO2 nonattainment area. EPA is proposing this action in accordance with the Clean Air Act. 
        
        
          DATES:
          Any comments on this proposal must arrive by February 19, 2008. 
        
        
          ADDRESSES:
          Submit comments, identified by docket number EPA-R09-OAR-2006-0580, by one of the following methods: 
          1. Federal eRulemaking Portal: www.regulations.gov. Follow the on-line instructions. 
          2. E-mail: robin.marty@epa.gov. 
          3. Mail or deliver: Marty Robin (Air-2), U.S. Environmental Protection Agency Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901. 
          
            Instructions: All comments will be included in the public docket without change and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Information that you consider CBI or otherwise protected should be clearly identified as such and should not be submitted through www.regulations.gov or e-mail. www.regulations.gov is an “anonymous access” system, and EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send e-mail directly to EPA, your e-mail address will be automatically captured and included as part of the public comment. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. 
          
            Docket: The index to the docket for this action is available electronically at www.regulations.gov and in hard copy at EPA Region IX, 75 Hawthorne Street, San Francisco, California. While all documents in the docket are listed in the index, some information may be publicly available only at the hard copy location (e.g., copyrighted material), and some may not be publicly available in either location (e.g., CBI). To inspect the hard copy materials, please schedule an appointment during normal business hours with the contact listed in the FOR FURTHER INFORMATION CONTACT section. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Marty Robin, EPA Region IX, (415) 972-3961, robin.marty@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Rules and Regulations section of this Federal Register, we are taking direct final action to approve the maintenance plan for the San Manuel SO2 nonattainment area and to approve the State of Arizona's request to redesignate the San Manuel area from nonattainment to attainment. We are taking these actions without prior proposal because we believe these SIP revisions are not controversial. If we receive adverse comments, however, we will publish a timely withdrawal of the direct final rule and address the comments in subsequent action based on this proposed rule. 

        We do not plan to open a second comment period, so anyone interested in commenting should do so at this time. If we do not receive adverse comments, no further activity is planned. For further information, please see the direct final rule in this Federal Register. 
        
          Authority:
          42 U.S.C. 7401 et seq. 
        
        
          Dated: December 20, 2007. 
          Wayne Nastri, 
          Regional Administrator, Region IX.
        
      
      [FR Doc. E8-804 Filed 1-17-08; 8:45 am] 
      BILLING CODE 6560-50-P
    
  